          Case 1:18-cv-06444-AJN Document 57 Filed 10/14/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        10/14/2020

 Hemrita Zarins,

                         Plaintiff,
                                                                              18-cv-6444 (AJN)
                 –v–
                                                                                   ORDER
 Forrest Solutions, Inc., et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

        Attorney Neil M. Frank has filed a letter application for attorney fees. Dkt. No. 56. The

application seeks an order requiring the Law Offices of Peter Romero to pay him the lower of

$41,472.50 or 25% of the attorney fees received by the Romero Firm in connection with the

settlement in this case. The Romero Firm is ordered to respond to Mr. Frank’s letter application

for attorney fees by October 30, 2020. Ms. Zarins may file a separate response by the same date,

but is not required to do so. Mr. Frank may file a reply by November 6, 2020. Mr. Frank shall

serve a copy of this Order, the letter application, and any supporting documentation on the

Romero Firm and Ms. Zarins and file an affidavit of service on the public docket by October 19,

2020.


        SO ORDERED.


Dated: October 14, 2020                           __________________________________
       New York, New York                                  ALISON J. NATHAN
                                                         United States District Judge
